Citation Nr: 1702881	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  12-09 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 to December 1968.  
This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  
In August 2015, the RO increased the disability rating for the Veteran's PTSD from 30 to 70 percent, effective August 18, 2008.  However, as this increase did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).
The Board has jurisdiction over the Veteran's claim for TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009), which found that where a claimant, or the record, raises the question of unemployability due to the disability for which an initial rating is sought, part of the claim for increased compensation is an implied claim for TDIU.  As the Veteran has sought the highest rating possible, and has submitted evidence of unemployability, the issue of entitlement to TDIU is properly before the board. 

The issue of an initial disability rating in excess of 70 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran meets the schedular requirements for a TDIU rating and it is reasonably shown that, by virtue of his service-connected disability, the Veteran is unable to obtain or maintain substantially gainful employment.





CONCLUSION OF LAW

The requirements for a TDIU rating have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim for TDIU, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II.  Legal Criteria

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The regulatory scheme for an award of TDIU requires that a veteran be unable to secure or follow a substantially gainful occupation as a result of a service-connected disability, and that the veteran have a single service-connected disability rated at 60 percent or more, or at least one service-connected disability rated at 40 percent or more with an additional service-connected disability sufficient to bring the combined rating to 70 percent.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


III.  Factual background

The Veteran is service connected for PTSD, rated at 70 percent disabling, from August 18, 2008.  He has a general equivalency diploma, and worked for the U.S. Postal Service for approximately thirty years.  The record indicates that this thirty-year period constitutes nearly all of the Veteran's post-service experience in the workforce, and that the Veteran is not currently employed.  The Veteran stated in an April 2006 affidavit that, as a result of his PTSD, he "had to work in a job that allowed [him] to have minimal human contact."  

A November 2009 VA examination report indicates that the Veteran retried from the U.S. Postal Service in 2003.  As the stated cause for the Veteran's retirement, the examination report notes, simply, that the Veteran was "[e]ligible by age or duration of work."  The author of the examination report opined that the Veteran's PTSD did not cause total occupational or social impairment, or deficiencies in family relations or work.  Moreover, the examiner, in opining as to whether the Veteran's PTSD caused reduced reliability or productivity, recorded that the Veteran described "having some brief difficulties during 9/11 when working for the post office."  The Board notes that the November 2009 examination report also states that the examiner did not review private medical records, VA treatment records, or Vet Center records in preparation for rendering the requested opinion.  

A December 2009 medical opinion letter authored by the Veteran's Vet Center therapist indicates that the Veteran's symptoms "greatly exceed the criteria for PTSD identified in the DSM IV," and that the Veteran's PTSD symptoms improved after the Veteran removed "himself from a stressful working environment at the Post Office."  The Veteran's Vet Center therapist, who treated the Veteran from March 2003 to March 2009, also noted that "[o]ver the course of treatment [the Veteran's] [Global Assessment of Functioning] score [had] moved within the 43-50 range," and that the Veteran "lacks motivation to complete tasks, and has no social circle."  According to the Global Assessment of Functioning (GAF) Scale, the GAF score range described by the Veteran's Vet Center therapist corresponds to "serious impairment in social, occupational, or school functioning."  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  

The author of an October 2012 VA examination report opined that the Veteran suffers from "[t]otal occupational and social impairment," as a result of his PTSD.  The examination report indicates that the Veteran "retired from his 30 year career at the Post Office in 2003 when his PTSD symptoms had a serious impact on his ability to do his job," and that "Flashbacks, Chronic Sleep Deprivation, Episodes of Uncontrolled Anger, Difficulties with Concentration, Obsessive Hypervigilance, Episodes of Panic, and Social Isolation," had a detrimental impact on his ability to perform in the workplace.  Moreover, the examiner opined that the Veteran suffered from "serious symptoms and deficits in social, work, and personal functioning," and concluded that "it is at least as likely as not that this [V]eteran would be unable to secure or maintain any kind of reasonable employment," due to his PTSD.  

An August 2014 VA examination report notes that the Veteran suffers from "[o]ccupational and social impairment due to mild transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress[.]"  The examination report notes that the Veteran "retired from 36 years of working at the Post Office in 2003," but does not discuss the Veteran's stated reasons for leaving his position at the U.S. Postal Service or whether the Veteran's PTSD rendered him unable to maintain substantially gainful employment.



IV.  Analysis 

As the Veteran is service-connected for PTSD that is currently rated at 70 percent disabling, his claim for TDIU may be adjudicated on a schedular basis.  See 38 C.F.R. §§ 4.16(a), 4.25; Rice, 22 Vet. App. at 455.  At issue in this case is whether the Veteran is unable to engage in substantially gainful employment as a result of his service-connected PTSD.  Based on the October 2012 VA examination report, the December 2009 medical opinion letter authored by the Veteran's Vet Center therapist, and the Veteran's report of unemployment due to his service-connected PTSD, the Board finds that a grant of TDIU is warranted.  

The October 2012 VA examination report indicates that the Veteran is unable to maintain substantially gainful employment as a result of his service-connected disability.  This report is highly probative of the reasons for the Veteran's unemployability, and contains a thorough discussion of the impact of the Veteran's service-connected PTSD on his occupational functioning.  Moreover, the October 2012 VA examination report, unlike the other aforementioned VA examination reports, is the sole VA examination report to specifically opine as to whether the Veteran's service-connected PTSD has rendered him unemployable, contains a thorough discussion of the Veteran's symptoms, and is clearly grounded in a review of the Veteran's various records.  The December 2009 medical opinion letter authored by the Veteran's Vet Center therapist is probative for similar reasons.

Based on the foregoing evidence, and resolving all doubt in favor of the Veteran, the Board finds that the evidence as to whether the Veteran is unable to secure and maintain substantially gainful employment as a result of his service-connected PTSD is, at least, in relative equipoise.  Therefore, the Board resolves all doubt in his favor and finds that entitlement to TDIU is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As the Veteran last maintained substantially gainful employment in 2003, and as it appears that the symptoms associated with the Veteran's service-connected PTSD have prevented the Veteran from maintaining substantially gainful employment during the entire period on appeal, a grant of TDIU from the date of the Veteran's claim for service connection for PTSD is warranted.  See Rice, 22 Vet. App. at 447 (a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation). 


ORDER

The Veteran's claim for TDIU is granted, from August 18, 2008, subject to the law and regulations governing the award of monetary benefits.


REMAND

The Board finds that further development is needed for the adjudication of the Veteran's claim for an initial disability rating in excess of 70 percent for his service-connected PTSD.

The record indicates that VA has yet to secure the Veteran's complete VA treatment records.  The Board notes that the AOJ requested the Veteran's VA treatment records from the Orlando VA Medical Center (VAMC), but it appears that the Veteran did not receive treatment at this facility.  A June 2012 statement drafted by the Veteran's accredited representative reveals that, sometime in 2009, the Veteran was apparently hospitalized at an inpatient psychiatric unit at a VA facility in Memphis, Tennessee.  It is not clear if the AOJ has requested copies of these hospitalization records, or whether the AOJ has sought to obtain all of the Veteran's VA treatment records.  Regardless, VA has a duty to seek these records.  See 38 U.S.C.A. § 5103A(c).  

Moreover, it is not clear whether the AOJ has obtained the Veteran's complete Vet Center records.  The Board notes that the AOJ made several attempts to obtain the Veteran's Vet Center treatment records, but the record indicates that these documents could not be released to the AOJ without signed authorization from the Veteran.  It is unclear from the record whether adequate authorization was obtained, and whether the Veteran's complete treatment records from the Vet Center were ultimately secured.  

The record does include several medical opinion letters from the Veteran's treating Vet Center therapist, but these medical opinion letters were not provided alongside the treating therapist's notes or any other records concerning the Veteran's treatment at the Orlando Vet Center.  The record also contains a series of clinical notes, dated from January 2013 to May 2014, from what appears to be the Veteran's private therapist, but which the AOJ noted as originating from the Vet Center.  It is unclear whether these records have been mislabeled or whether they represent a portion of the missing Vet Center records, as these documents contain no indication that they were actually obtained from the Orlando Vet Center.  The AOJ should clarify what, if any, Vet Center records have been obtained, and has a duty to seek missing Vet Center records that are necessary to the resolution of this case.  See 38 U.S.C.A. § 5103A(c); Dunn v. West, 11 Vet. App. 462 (1998) (noting that Vet Center records constructively in possession of VA).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain for the record updated records of all VA examinations and/or treatment the Veteran has received from August 2008 to the present, including hospitalization records held by the VAMC located in Memphis, Tennessee.  If any such records are unavailable, the reason for their unavailability must be noted in the record, and the Veteran should be so advised.  

2.  After obtaining any necessary authorization, the AOJ should obtain and associate with the claims file all records related to Vet Center treatment the Veteran has received from August 2008 to the present, including records held by the Vet Center located Orlando, Florida.  If any such records are unavailable, the reason for their unavailability must be noted in the record, and the Veteran should be so advised.  The AOJ should also clarify whether the clinical notes contained in the Veteran's claims file, dated from January 2013 to May 2014, are Vet Center treatment records.  If these records are not Vet center treatment records, and are indeed private treatment records, the AOJ should, after securing any necessary authorization, associate with the claims file updated records of treatment from this provider dated after May 2014. 

3.  The AOJ should then review the record, ensure that all development sought is completed, and readjudicate the remaining claim on appeal.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


